         Case 1:19-cv-05354-LGS Document 118 Filed 04/12/21 Page 1 of 1




                                                                         1775 Pennsylvania Ave. NW
                                                                              Washington, DC 20006
                                                                          Direct Phone: 202.677.4908
                                                                            Direct Fax: 202.677.4909
                                                                    Email: Richard.Oparil@AGG.com
                                           April 9, 2021


By ECF


Hon. Lorna G. Schofield
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Natural Alternatives International, Inc. v. Bactolac Pharmaceutical, Inc., et
               al., No. 1:19-cv-05354(LGS)/Joint Status Letter

Dear Judge Schofield:

        This joint letter is submitted by counsel for plaintiff, Natural Alternatives International,
Inc. (“NAI”), and defendant, Bactolac Pharmaceutical, Inc. (“Bactolac”) in response to this
Court’s April 7, 2021 Order (Doc. 116), which ordered the Parties to apprise the Court as to the
status of the Parties’ settlement discussions.

         At present, the Parties are actively negotiating the terms of a settlement agreement and
other related documents. The Parties do not currently perceive any significant areas of
disagreement or apparent barriers to finalization of a settlement agreement and other related
documents. As such, the Parties respectfully request that this matter continue to be stayed so that
the Parties may complete their settlement negotiations before continuing with any additional
litigation, if necessary.
       We again thank the Court for its attention and consideration of this matter.

Respectfully submitted,

/s/ Richard J. Oparil                               /s/ Christopher A. Raimondi
Richard J. Oparil                                   Christopher A. Raimondi
Counsel for Plaintiff                               Counsel for Defendant
The application is GRANTED. All deadlines, including the bench trial, are ADJOURNED sine die,
pending settlement discussions. The parties shall file a status letter on May 12, 2021, and every
thirty days thereafter, apprising the Court as to the status of settlement discussions.

Dated: April 12, 2021
       New York, New York
                                       Atlanta • Washington, D.C.
